
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1

    THIS AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT ("Agreement") is
made as of the 25th day of September 2001 by and among United Online, Inc., a
Delaware corporation (the "Company"), the investors listed on Schedule A hereto
(each, an "Investor"), Mark Goldston, an officer of the Company (the "Officer")
and the holders listed on Schedule B hereto (each, a "DE Shaw Entity"). This
Agreement shall become effective upon the Closing of the Merger. Unless
otherwise indicated, capitalized terms not defined herein have the meanings
given to them in the Merger Agreement (as defined below).


RECITALS


    WHEREAS, the Company has entered into an Agreement and Plan of Merger, dated
as of June 7, 2001 (the "Merger Agreement") by and among the Company,
NetZero, Inc. ("NetZero"), Juno Online Services, Inc. ("Juno") and certain other
parties thereto;

    WHEREAS, NetZero previously entered into an Amended and Restated Investors'
Rights Agreement dated as of May 10, 1999 (the "NetZero Prior Agreement") by and
among NetZero, the Investors, the Officer and certain other parties thereto;

    WHEREAS, NetZero previously entered into a Common Stock Purchase Agreement,
dated April 20, 2000, by and between Qualcomm Incorporated ("Qualcomm") and
NetZero (the "Qualcomm Purchase Agreement") and an Amendment No. 1 to the
Amended and Restated Investors' Rights Agreement, dated April 21, 2000, by and
among NetZero, the Investors (other than GM), the Officer, Qualcomm and certain
other parties thereto (the "Qualcomm Amendment" and together with the Qualcomm
Purchase Agreement, the "Qualcomm Agreements");

    WHEREAS, NetZero previously entered into a Warrant Purchase Agreement, dated
as of May 9, 2001 between General Motors Corporation ("GM") and NetZero (the "GM
Agreement"), pursuant to which NetZero issued to GM a warrant (the "Warrant") to
acquire shares of the common stock of NetZero;

    WHEREAS, Juno previously entered into an Amended and Restated Registration
Rights Agreement, dated as of March 1, 1999, by and among Juno, the DE Shaw
Entities and certain other parties thereto (the "Juno Prior Agreement"); and

    WHEREAS, in connection with the transactions contemplated in the Merger
Agreement, the Company desires to grant each of the parties hereto the
registration rights granted herein.

    NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants in this Agreement, the parties hereto,
intending to be legally bound, agree as follows:

1.  Certain Definitions.  As used herein, the following terms shall have the
following respective meanings:

    "Commission" shall mean the Securities and Exchange Commission, or any other
federal agency at the time administering the Securities Act.

    "Common Stock" shall mean the common stock, $.0001 par value per share, of
the Company, as constituted as of the date of this Agreement.

    "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended,
or any similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect from time to time.

    "Holders" shall mean the holders of the Restricted Stock.

    "GM Disposition Schedule" shall mean the following schedule which shall
restrict GM's right to sell, transfer, pledge or otherwise dispose of shares
prior to the permissible disposition date but

--------------------------------------------------------------------------------

shall not in any way restrict GM's right to include any or all of such shares in
a registration under the Securities Act pursuant to the terms of this Agreement:

% of Total Shares

--------------------------------------------------------------------------------

  Permissible Disposition Date

--------------------------------------------------------------------------------

25%   Immediate Additional 25%   After December 28, 2001 Additional 25%   After
December 28, 2002 Final 25%   After December 28, 2003

    "Public Sale" shall mean any sale of Common Stock to the public pursuant to
an offering registered under the Securities Act or to the public pursuant to the
provisions of Rule 144 (or any successor or similar rule) adopted under the
Securities Act.

    "Registration Expenses" shall mean the expenses so described in Section 9
hereof.

    "Restricted Stock" shall mean, (i) in the case of the Investors (other than
Qualcomm or GM) and the Officer any shares of common stock of NetZero held by
such Holders which were granted registration rights pursuant to the NetZero
Prior Agreement, (ii) in the case of Qualcomm, any shares of common stock of
NetZero held by Qualcomm pursuant to the Qualcomm Agreements, (iii) in the case
of GM, any shares of common stock of NetZero issued or issuable upon the
exercise of the Warrant pursuant to the GM Agreement or, alternatively, any
shares of the common stock of the Company issued or issuable upon exercise of
any warrant to be issued to GM by the Company in lieu of the Warrant, in each
case, subject to the GM Disposition Schedule; and (iv) in the case of the DE
Shaw Entities, any shares of common stock of Juno held by such Holders which
were granted registration rights pursuant to the Juno Prior Agreement; in each
case, after the closing of the Merger, references to shares of common stock of
either NetZero and Juno shall mean the shares of common stock of the Company
exchanged therefore pursuant to the Merger Agreement.

    "Securities Act" shall mean the Securities Act of 1933, as amended, or any
similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect from time to time.

    "Selling Expenses" shall mean the expenses so described in Section 9 hereof.

2.  Prior Agreements; Waiver and Consent.

    (a) Each of the Investors (other than Qualcomm or GM) and the Officer hereby
acknowledges and agrees that the NetZero Prior Agreement is hereby superseded
and replaced in its entirety by this Agreement.

    (b) Qualcomm hereby acknowledges and agrees that the Qualcomm Amendment and
Sections 6.3, 6.4, 6.5, 6.6 and 6.7 of the Qualcomm Purchase Agreement are
hereby superseded and replaced in their entirety by this Agreement.

    (c) GM hereby acknowledges and agrees that the obligation of NetZero to
include GM as a party to the NetZero Prior Agreement pursuant to Section 4.2 of
the GM Agreement is hereby fully performed by the inclusion of GM as a party to
this Agreement.

    (d) The DE Shaw Entities hereby acknowledge and agree that the Juno Prior
Agreement is hereby superseded and replaced in its entirety by this Agreement.

3.  Restrictive Legend.  If applicable, the certificate representing the
Restricted Stock, and, other than in a Public Sale or as otherwise provided in
Section 4 hereof, the certificate issued upon exchange or

2

--------------------------------------------------------------------------------

transfer of any Restricted Stock shall be stamped or otherwise imprinted with a
legend substantially in the following form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ISSUED IN A TRANSACTION TO
WHICH RULE 145 UNDER THE SECURITIES ACT OF 1933 APPLIES. THE SECURITIES MAY NOT
BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR IN ACCORDANCE WITH AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

4.  Notice of Proposed Transfer.  Prior to any proposed transfer of any
Restricted Stock (other than under the circumstances described in Sections 5, 6
or 7 hereof), the Holder thereof shall give written notice to the Company of its
intention to effect such transfer. Each such notice shall describe the manner of
the proposed transfer and, if requested by the Company, shall be accompanied by
an opinion of counsel reasonably satisfactory to the effect that the proposed
transfer of such Restricted Stock may be effected without registration under the
Securities Act, whereupon the Holder of such Restricted Stock shall be entitled
to transfer such Restricted Stock in accordance with the terms of its notice;
provided, however, that in the case of any Holder of Restricted Stock that is a
partnership or limited liability company, no such opinion or other documentation
shall be required if such notice shall cover a pro-rata distribution by such
partnership or limited liability company to its partners or members; provided,
further, that no such opinion or other documentation shall be required if such
notice shall describe the transfer from a Holder of Restricted Stock to a
shareholder, affiliate, spouse or lineal descendant of such person, so long as,
any such transferee shall agree in writing to be bound by, and to comply with,
all applicable provisions of this Agreement and be deemed a Holder for purposes
of this Agreement. Each certificate representing the Restricted Stock
transferred as above provided shall bear the legend set forth in Section 3,
unless (i) such transfer is in accordance with the provisions of Rule 144 (or
any other rule permitting public sale without registration under the Securities
Act) or (ii) the opinion of counsel referred to above is to the further effect
that the transferee and any subsequent transferee (other than an affiliate of
the Company) would be entitled to transfer such securities without registration
under the Securities Act.

    The foregoing restrictions on transferability of Restricted Stock shall
terminate as to any particular shares of Restricted Stock when such shares shall
have been effectively registered under the Securities Act and sold or otherwise
disposed of in accordance with the intended method of disposition by the seller
or sellers thereof set forth in the registration statement concerning such
shares. Whenever a Holder of Restricted Stock is able to demonstrate to the
reasonable satisfaction of the Company (and its counsel) that the provisions of
Rule 144(k) of the Securities Act (or subsequent similar rule) are available to
such Holder without limitation, such Holder of Restricted Stock shall be
entitled to receive from the Company, without expense, a new certificate not
bearing the restrictive legend set forth in Section 3. Notwithstanding anything
to the contrary herein, Qualcomm shall not be subject to the legend requirements
set forth in Section 3 or the foregoing restrictions on transferability set
forth in this Section 4.

5.  Required Registration.

    (a) At any time, the Holders (other than the Officer or Qualcomm, neither of
whom shall have rights to request registration under this Section 5(a)) of at
least 10% of the Restricted Stock may request the Company to register under the
Securities Act shares of such stock held by such requesting Holder or Holders
for sale in the manner specified in such notice, provided, however, that the
only securities which the Company shall be required to register pursuant hereto
shall be shares of Common Stock, and provided, further, that the value of such
securities to be registered is at least $5,000,000. The Company shall be
obligated to register Restricted Stock pursuant to this Section 5(a) on three
occasions only.

3

--------------------------------------------------------------------------------

    (b) Promptly following receipt of any notice under Section 5(a), the Company
shall immediately notify any Holders of Restricted Stock from whom notice has
not been received and shall use its best efforts to register under the
Securities Act, for public sale in accordance with the method of disposition
specified in such notice from requesting Holders, the number of shares of
Restricted Stock specified in such notice (and the number of shares of
Restricted Stock in any notices received from other Holders within 10 days after
their receipt of such notice from the Company). If such method of disposition
shall be an underwritten public offering, (i) the Company may designate the
managing underwriter of such offering, such designation subject to the approval
of the holders of a majority of the shares of Restricted Stock requested to be
included in such registration pursuant to this Section 5, such approval not to
be unreasonably withheld, and (ii) as and to the extent that, in the opinion of
the managing underwriter, the Restricted Stock so requested to be registered
would adversely affect the marketing of such Restricted Stock, the number of
shares of Restricted Stock included in such registration may be reduced (pro
rata among the requesting Holders, based upon the number of shares so requested
to be registered). In the event that the number of shares of Restricted Stock
included in such registration shall be reduced for the requesting Holders of
Restricted Stock by an amount equal to or greater than 37.5% of the aggregate
number of shares of Restricted Stock requested to be registered by such Holders
of Restricted Stock, then such request to register Restricted Stock shall not be
counted as one of the permitted requests for registration pursuant to
Section 5(a) above.

    (c) Notwithstanding anything to the contrary contained herein, the
obligation of the Company under this Section 5 shall be deemed satisfied only
when a registration statement covering all shares of Restricted Stock specified
in notices received under paragraph (a) above, as reduced (if at all) pursuant
to the provisions of paragraph (b) above, for sale in accordance with the method
of disposition specified by the requesting Holder, shall have become effective
and, if such method of disposition is a firm commitment underwritten public
offering, all such shares shall have been sold pursuant thereto.

    (d) The Company shall be entitled to include in any registration statement
referred to in this Section 5, for sale in accordance with the method of
disposition specified by the requesting Holders, shares of Common Stock to be
sold by the Company for its own account, except as and to the extent that, in
the opinion of the managing underwriter (if such method of disposition shall be
an underwritten public offering), such inclusion would adversely affect the
marketing of the Restricted Stock to be sold. In the event that a reduction of
shares of Restricted Stock being registered is necessary pursuant to the
provisions of paragraph (b) above, the number of shares of Common Stock to be
sold by the Company for its own account will be reduced before the number of
shares of Restricted Stock to be sold by any Holders of such Restricted Stock
are reduced. Except as provided in this paragraph (d), the Company will not
effect any other registration of its Common Stock, whether for its own account
or that of other Holders, from the date of receipt of a notice from requesting
Holders pursuant to this Section 5 until the completion of the period of
distribution of the registration contemplated thereby.

6.  Form S-3 Registration.

    (a) If the Company shall receive from any Holder or Holders (other than the
Officer or Qualcomm, neither of whom shall have rights to request registration
under this Section 6(a)), a written request or requests that the Company effect
a registration on Form S-3 (or any successor Form to Form S-3 regardless of its
designation), the Company will: (i) promptly give written notice of the proposed
registration, and any related qualification or compliance, to all other Holders
of Restricted Stock from whom notice has not been received; and (ii) as soon as
practicable, effect such registration (including, without limitation, the
execution of an undertaking to file post-effective amendments, appropriate
qualifications under applicable blue sky or other state securities laws and
appropriate compliance with applicable regulations issued under the Securities
Act and any other government requirements or regulations) as may be so requested
and as would permit or facilitate the sale and distribution of all or such
portion of such Holder's or Holders' Restricted Stock as are specified in such

4

--------------------------------------------------------------------------------

request, together with all or such portion of the Restricted Stock of any Holder
or Holders thereof joining in such request as are specified in a written request
given within thirty (30) days after receipt of such written notice from the
Company, provided that the Company shall not be obligated to effect any such
registration, qualification or compliance pursuant to this Section 6(a) if
(A) the Company is not entitled to use Form S-3 (or any subsequent similar form)
or (B) the aggregate amount of the Restricted Stock requested to be registered
pursuant to this Section by the Holders (other than the Officer or Qualcomm) is
less than $1,000,000, and provided, further, that the only securities which the
Company shall be required to register pursuant hereto shall be shares of Common
Stock. Subject to the foregoing, the Company shall file a registration statement
covering the Restricted Stock so requested to be registered as soon as
practicable after receipt of the request or requests of the Holders of the
Restricted Stock.

    (b) Registrations effected pursuant to this Section 6 shall not be counted
as requests for registration effected pursuant to Section 5.

7.  Incidental Registration.  If the Company proposes to register any of its
Common Stock under the Securities Act for sale to the public, whether for its
own account or for the account of other security Holders or both (except with
respect to registration statements on Form S-4 or S-8 or another Form not
available for registering the Restricted Stock for sale to the public), it will
give written notice at such time to all Holders of outstanding Restricted Stock
of its intention to do so. Upon the written request of any such Holder, given
within 10 days after receipt of any such notice by the Company, to register any
of its Restricted Stock (which request shall state the intended method of
disposition thereof), the Company will use its best efforts to cause the
Restricted Stock as to which registration shall have been so requested to be
included in the securities to be covered by the registration statement proposed
to be filed by the Company, all to the extent requisite to permit the sale or
other disposition by the Holder (in accordance with its written request) of such
Restricted Stock so registered, provided, however, that the only securities
which the Company shall be required to register pursuant hereto shall be shares
of Common Stock. In the event that any registration pursuant to this Section 7
shall be, in whole or in part, an underwritten public offering of Common Stock,
any request by a Holder pursuant to this Section 7 to register Restricted Stock
shall specify that either (i) such Restricted Stock is to be included in the
underwriting on the same terms and conditions as the shares of Common Stock
otherwise being sold through underwriters under such registration or (ii) such
Restricted Stock is to be sold in the open market without any underwriting, on
terms and conditions comparable to those normally applicable to offerings of
common stock in reasonably similar circumstances. The number of shares of
Restricted Stock to be included in such an underwriting may be reduced (pro rata
among the requesting Holders based upon the number of shares so requested to be
registered) if and to the extent that the managing underwriter shall be of the
opinion that such inclusion would adversely affect the marketing of the
securities to be sold by the Company therein, provided, however, that such
number of shares of Restricted Stock shall not be reduced if any shares are to
be included in such underwriting for the account of any person other than the
Company or other than a Holder of Restricted Stock and provided, further, that
no reduction in the number of shares of Restricted Stock requested to be
included in such registration shall limit the number of shares of Restricted
Stock being offered pursuant to such registration to less than thirty percent
(30%) of the aggregate number of shares offered under the registration.

8.  Registration Procedures and Expenses.  If and whenever the Company is
required by the provisions of Sections 5, 6 or 7 hereof to effect the
registration of any of the Restricted Stock under the Securities Act, the
Company will, as expeditiously as possible:

    (a) prepare (and afford counsel for the selling Holders reasonable
opportunity to review and comment thereon) and file with the Commission a
registration statement (which, in the case of an underwritten public offering
pursuant to Section 5 hereof, shall be on Form S-1 or other Form of general
applicability satisfactory to the managing underwriter selected as therein
provided) with respect

5

--------------------------------------------------------------------------------

to such securities and use its best efforts to cause such registration statement
to become and remain effective for the period of the distribution contemplated
thereby (determined as hereinafter provided);

    (b) prepare (and afford counsel for the selling Holders reasonable
opportunity to review and comment thereon) and file with the Commission such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to keep such registration
statement effective for the period of the distribution contemplated thereby and
as shall comply with the provisions of the Securities Act with respect to the
disposition of all Restricted Stock covered by such registration statement in
accordance with the sellers' intended method of disposition set forth in such
registration statement for such period;

    (c) furnish to each seller and to each underwriter such number of copies of
the registration statement and the prospectus included therein (including each
preliminary prospectus) as such persons may reasonably request in order to
facilitate the public sale or other disposition of the Restricted Stock covered
by such registration statement;

    (d) use its best efforts to register or qualify the Restricted Stock covered
by such registration statement under the securities or blue sky laws of such
jurisdictions as the sellers of Restricted Stock or, in the case of an
underwritten public offering, the managing underwriter, shall reasonably
request; provided, however, that in no event shall the Company be obligated to
(i) qualify as a foreign corporation or as a dealer in securities in any
jurisdiction where it would not otherwise be required to so qualify but for
Sections 5, 6 or 7, (ii) file any general consent to service of process in any
jurisdiction where it is not as of the date hereof so subject or (iii) subject
itself to taxation in any such jurisdiction if it is not so subject;

    (e) immediately notify each seller under such registration statement and
each underwriter, at any time when a prospectus relating thereto is required to
be delivered under the Securities Act, of the happening of any event as a result
of which the prospectus contained in such registration statement, as then in
effect, includes an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing;

    (f)  use its best efforts (if the offering is underwritten) to furnish, at
the request of any seller, on the date that Restricted Stock is delivered to the
underwriters for sale pursuant to such registration: (i) an opinion, in
customary form, dated as of such date, of counsel representing the Company for
the purposes of such registration, addressed to the underwriters and to such
seller, stating that such registration statement has become effective under the
Securities Act and that (A) to the best knowledge of such counsel, no stop order
suspending the effectiveness thereof has been issued and no proceedings for that
purpose have been instituted or are pending or contemplated under the Securities
Act, (B) the registration statement, the related prospectus, and each amendment
or supplement thereof, comply as to form in all material respects with the
requirements of the Securities Act and the applicable rules and regulations of
the Commission thereunder (except that such counsel need express no opinion as
to financial statements contained therein or any information provided by the
underwriters or the sellers) and (C) to such other effects as may reasonably be
requested by counsel for the underwriters or by such seller or its counsel
(including a so-called 10b-5 opinion), and (ii) a letter, dated as of such date,
from the independent public accountants retained by the Company, addressed to
the underwriters and to such seller, stating that they are independent public
accountants within the meaning of the Securities Act and that, in the opinion of
such accountants, the financial statements of the Company included in the
registration statement or the prospectus, or any amendment or supplement
thereof, comply as to form in all material respects with the applicable
accounting requirements of the Securities Act, and such letter shall
additionally cover such other financial matters (including information as of the
period ending no more than five business days prior to the date of

6

--------------------------------------------------------------------------------

such letter) with respect to the registration in respect of which such letter is
being given as such underwriters or seller may reasonably request; and

    (g) make available for inspection by each seller, any underwriter
participating in any distribution pursuant to such registration statement, and
any attorney, accountant or other agent retained by such seller or underwriter,
all financial and other records, pertinent corporate documents and properties of
the Company, and cause the Company's officers, directors and employees to
supply, subject to any confidentiality agreement reasonably required by the
Company, all information reasonably requested by any such seller, underwriter,
attorney, accountant or agent in connection with such registration statement and
permit such seller, attorney, accountant or agent to participate in the
preparation of such registration statement.

    For purposes of paragraphs (a) above and of Section 5(c) hereof, the period
of distribution of Restricted Stock in a firm commitment underwritten public
offering shall be deemed to extend until each underwriter has completed the
distribution of all securities purchased by it, and the period of distribution
of Restricted Stock in any other registration shall be deemed to extend until
the earlier of the sale of all Restricted Stock covered thereby or six months
after the effective date thereof. In connection with each registration
hereunder, the selling Holders of Restricted Stock will furnish to the Company
in writing such information with respect to themselves and the proposed
distribution by them as shall be reasonably necessary in order to assure
compliance with federal and applicable state securities laws.

    In connection with each registration pursuant to Sections 5, 6 or 7 hereof
covering an underwritten public offering, the Company agrees to enter into a
written agreement with the managing underwriter selected in the manner herein
provided in such form and containing such provisions as are customary in the
securities business for such an arrangement between major underwriters and
companies of the Company's size and investment stature (including, without
limitation, customary provisions providing for indemnification of the selling
security-holders by the underwriters), provided that (i) such agreement shall
not contain any such provision applicable to the Company which is inconsistent
with the provisions hereof, (ii) the time and place of the closing under said
agreement shall be as mutually agreed upon among the Company, such managing
underwriter and the holders of a majority of the shares of Restricted Stock
requested to be included in such registration and (iii) the selling Holders of
shares of Restricted Stock included in such registration shall be obligated to
agree, pursuant to the terms of such underwriting agreement, not to sell, pledge
or otherwise transfer the remaining shares of Common Stock held by such Holders
for the lock-up period specified in such underwriting agreement; provided,
however, that such period shall not exceed the lesser of (i) 180 days or
(ii) the number of days which officers and directors of the Company are
contractually restricted from selling stock in the Company.

    Notwithstanding anything to the contrary herein, if the Company shall
furnish to Holders requesting a registration statement pursuant to Sections 5 or
6, a certificate signed by the Chief Executive Officer or President of the
Company stating that in the good faith judgment of the Board of Directors of the
Company, it would be seriously detrimental to the Company and its stockholders
for such registration statement to be filed and it is therefore essential to
defer the filing of such registration statement, the Company shall have the
right to defer taking action with respect to such filing for a period of not
more than one hundred twenty (120) days after receipt of the request of the
initiating Holders; provided, however, that the Company may not utilize this
right more than once in any twelve (12)-month period.

9.  Expenses.  All expenses incurred by the Company in complying with
Sections 5, 6 or 7 hereof, including, without limitation, all registration and
filing fees, printing expenses, fees and disbursements of counsel and
independent public accountants for the Company, fees of the National Association
of Securities Dealers, Inc. or any successor thereto, transfer taxes, fees of
transfer agents and registrars,

7

--------------------------------------------------------------------------------

costs of insurance and fees and expenses of one counsel reasonably acceptable to
the Company for all sellers of Restricted Stock, but excluding any Selling
Expenses, are herein called "Registration Expenses." All underwriting discounts
and selling commissions applicable to the sale of Restricted Stock are herein
called "Selling Expenses."

    The Company will pay all Registration Expenses in connection with each
registration statement filed pursuant to Sections 5, 6 or 7 hereof. All Selling
Expenses in connection with any registration statement filed pursuant to
Sections 5, 6 or 7 hereof shall be borne by the participating selling Holders in
proportion to the number of shares sold by each, or by such persons other than
the Company (except to the extent the Company shall be a seller) as they may
agree.

10.  Indemnification and Contribution.  In the event of a registration of any of
the Restricted Stock under the Securities Act pursuant to Sections 5, 6 or 7
hereof, to the extent permitted by law, the Company will indemnify and hold
harmless each seller of such Restricted Stock thereunder and each underwriter of
Restricted Stock thereunder and each officer, director and each other person, if
any, who controls such seller or underwriter within the meaning of the
Securities Act, against any losses, claims, damages or liabilities, joint or
several, to which such seller or underwriter or controlling person may become
subject under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in any registration statement under which such Restricted Stock was
registered under the Securities Act pursuant to Sections 5, 6 or 7, any
preliminary prospectus or final prospectus contained therein, or any amendment
or supplement thereof, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and will reimburse each
such seller, each such underwriter and each such controlling person for any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the Company will not be liable in any such case if and
to the extent that any such loss, claim, damage or liability arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission so made in conformity with information furnished by such
seller, such underwriter or such controlling person in writing specifically
identified for use in such registration statement or prospectus and, provided,
further, that the indemnity agreement provided in this Section 10 with respect
to any preliminary prospectus shall not inure to the benefit of any underwriter
of Restricted Stock from whom the person asserting any losses, claims, damages,
liabilities or actions based upon any untrue statement or alleged untrue
statement of material fact or omission or alleged omission to state therein a
material fact purchased such shares, if a copy of the final prospectus in which
such untrue statement or alleged untrue statement or omission or alleged
omission was corrected had not been sent or given to such person within the time
required by the Securities Act and the rules and regulations promulgated
thereunder, unless such failure is the result of noncompliance by the Company
with its obligations in connection with such underwriting.

    In the event of a registration of any of the Restricted Stock under the
Securities Act pursuant to Sections 5, 6 or 7 hereof, to the extent permitted by
law, each seller of such Restricted Stock thereunder, severally and not jointly,
will indemnify and hold harmless the Company and each officer, director and each
other person, if any, who controls the Company within the meaning of the
Securities Act, each officer of the Company who signs the registration
statement, each director of the Company, each underwriter of Restricted Stock
and each person who controls any such underwriter within the meaning of the
Securities Act, against all losses, claims, damages or liabilities, joint or
several, to which the Company or such officer or director or underwriter or
controlling person may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact contained in the registration statement under
which such Restricted Stock was registered under the Securities Act pursuant to
Sections 5, 6 or 7 hereof, any preliminary prospectus or

8

--------------------------------------------------------------------------------

final prospectus contained therein, or any amendment or supplement thereof, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will reimburse the Company and each such
officer, director, underwriter and controlling person for any legal or other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that such seller will be liable hereunder in any such case if and only to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission made in reliance upon and in conformity with information pertaining to
such seller, as such, furnished in writing to the Company by such seller
specifically identified for use in such registration statement or prospectus;
provided, further, however, that the liability of each seller hereunder shall be
limited to the proportion of any such loss, claim, damage, liability or expense
which is equal to the proportion that the public offering price of shares sold
by such seller under such registration statement bears to the total public
offering price of all securities sold thereunder, but not to exceed the proceeds
received by such seller from the sale of Restricted Stock covered by such
registration statement.

    Promptly after receipt by an indemnified party hereunder of notice of the
commencement of any action, such indemnified party shall, if a claim in respect
thereof is to be made against the indemnifying party hereunder, notify the
indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
any indemnified party other than under this Section 10. In case any such action
shall be brought against any indemnified party and it shall notify the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to participate in and, to the extent it shall wish, to assume and
undertake the defense thereof with counsel reasonably satisfactory to such
indemnified party, and, after notice from the indemnifying party to such
indemnified party of its election so to assume and undertake the defense
thereof, the indemnifying party shall not be liable to such indemnified party
under this Section 10 for any legal expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation and of liaison with counsel so selected; provided,
however, that, if the defendants in any such action include both the indemnified
party and the indemnifying party and the indemnified party shall have reasonably
concluded (on advice of counsel) that there may be reasonable defenses available
to it which are different from or additional to those available to the
indemnifying party, or if the interests of the indemnified party reasonably may
be deemed to conflict with the interests of the indemnifying party, the
indemnified party shall have the right to select a separate counsel with the
consent of the indemnifying party (which consent shall not be unreasonably
withheld) and to assume such legal defenses and otherwise to participate in the
defense of such action, with the reasonable expenses and fees of such separate
counsel and other reasonable expenses related to such participation to be
reimbursed by the indemnifying party as incurred.

    Notwithstanding the foregoing, any indemnified party shall have the right to
retain its own counsel in any such action, but the fees and disbursements of
such counsel shall be at the expense of such indemnified party unless (i) the
indemnifying party shall have failed to retain counsel for the indemnified
person as aforesaid or (ii) the indemnifying party and such indemnified party
shall have mutually agreed to the retention of such counsel. It is understood
that, except as noted above with respect to conflicts, the indemnifying party
shall not, in connection with any action or related actions in the same
jurisdiction, be liable for the fees and disbursements of more than one separate
firm qualified in such jurisdiction to act as counsel for the indemnified
parties hereunder. The indemnifying party shall not be liable for any settlement
of any proceeding for which indemnification is provided for hereunder effected
without its prior written consent, but if settled with such consent or if there
be a final judgment in any such proceeding for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party from and against any loss or
liability by reason of such settlement or judgment.

9

--------------------------------------------------------------------------------

    If the indemnification provided for in the first two paragraphs of this
Section 10 is unavailable or insufficient to hold harmless an indemnified party
under such paragraphs in respect of any losses, claims, damages or liabilities
or actions in respect thereof referred to therein, then each indemnifying party
shall in lieu of indemnifying such indemnified party contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages, liabilities or actions in such proportion as appropriate to reflect the
relative fault of the Company, on the one hand, and the sellers of such
Restricted Stock, on the other, in connection with the statements or omissions
which resulted in such losses, claims, damages, liabilities or actions as well
as any other relevant equitable considerations, including without limitation the
failure to give any notice under the third paragraph of this Section 10. The
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact relates to information
supplied by the Company, on the one hand, or the sellers of such Restricted
Stock, on the other, and to the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and the sellers of Restricted Stock agree that it would not be just
and equitable if contributions pursuant to this paragraph were determined by pro
rata allocation (even if all of the sellers of such Restricted Stock were
treated as one entity for such purpose) or by any other method of allocation
which did not take account of the equitable considerations referred to above in
this paragraph. The amount paid or payable by an indemnified party as a result
of the losses, claims, damages, liabilities or action in respect thereof,
referred to above in this paragraph, shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this paragraph, the sellers of Restricted Stock shall not be
required to contribute any amount in excess of the amount, if any, by which the
total price at which the Common Stock sold by each of them was offered to the
public exceeds the amount of any damages which they would have otherwise been
required to pay by reason of such untrue or alleged untrue statement or
omission. No person guilty of fraudulent misrepresentations (within the meaning
of Section 11(f) of the Securities Act), shall be entitled to contribution from
any person who is not guilty of such fraudulent misrepresentation.

    The indemnification of underwriters provided for in this Section 10 shall be
on such other terms and conditions as are at the time customary and reasonably
required by such underwriters. In the event that such indemnification of
underwriters is on such other terms and conditions, the indemnification of the
sellers of Restricted Stock in such underwriting shall, at the request of the
holders of a majority of the Restricted Stock requested to be included in such
registration, be modified to conform to such terms and conditions.

11.  Changes in Common Stock.  If, and as often as, there are any changes in the
Common Stock by way of stock split, stock dividend, combination or
reclassification, or through merger, consolidation, reorganization or
recapitalization, or by any other means, appropriate adjustment shall be made in
the provisions hereof, as may be required, so that the rights and privileges
granted hereby shall continue with respect to the Common Stock as so changed and
shall apply to any securities received in any such transaction.

12.  Representations and Warranties of the Company.  The Company represents and
warrants to each of the parties hereto as follows:

    (a) The execution, delivery and performance of this Agreement by the Company
have been duly authorized by all requisite corporate action and will not violate
any provision of law, any order of any court or other agency of government, the
Certificate of Incorporation or By-Laws of the Company, or any provision of any
indenture, agreement or other instrument to which it or any of its properties or
assets is bound, or conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any such indenture, agreement
or other instrument, or result in the creation or imposition of any lien, charge
or encumbrance of any nature whatsoever upon any of the properties or assets of
the Company.

10

--------------------------------------------------------------------------------

    (b) This Agreement has been duly executed and delivered by the Company and
constitutes the legal, valid and binding obligation of the Company, enforceable
in accordance with its terms, subject as to enforcement of remedies to
(i) applicable bankruptcy, reorganization, insolvency, moratorium and similar
laws affecting the rights of creditors generally, (ii) a limitation by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) the extent the indemnification provisions contained
herein may be limited by applicable federal or state securities laws.

13.  Rule 144 Reporting.  The Company agrees with the parties hereto as follows:

    (a) The Company shall make and keep public information available, as those
terms are understood and defined in Rule 144 (and subsequent similar rules)
under the Securities Act, at all times from and after the date the Company
becomes subject to the periodic reporting requirements of the Exchange Act.

    (b) The Company shall use its best efforts to file with the Commission,
prior to the filing deadline for such reports and other documents, all reports
and other documents as the Commission may prescribe under Section 13(a) or
15(d) of the Exchange Act at any time after the Company has become subject to
such reporting requirements of the Exchange Act.

    (c) The Company shall furnish to such Holder of Restricted Stock forthwith
upon request (i) a written statement by the Company as to its compliance with
the reporting requirements of Rule 144 (at any time from and after the date it
first becomes subject to the reporting requirements of the Exchange Act), and of
the Securities Act and the Exchange Act (at any time after it has become subject
to such reporting requirements), (ii) a copy of the most recent annual or
quarterly report of the Company, and (iii) such other reports and documents so
filed as a Holder may reasonably request to avail itself of any rule or
regulation of the Commission allowing a Holder of Restricted Stock to sell any
such securities without registration.

14.  Mergers, Etc.  The Company shall not, directly or indirectly, enter into
any merger, consolidation or reorganization in which the Company shall not be
the surviving corporation unless the proposed surviving corporation shall, prior
to such merger, consolidation or reorganization, agree in writing to assume the
obligations of the Company under this Agreement, and for that purpose references
hereunder to "Restricted Stock" shall be deemed to be references to the
securities which the Holders would be entitled to receive in exchange for
Restricted Stock under any such merger, consolidation or reorganization;
provided, however, that the provisions of this Agreement shall not apply to any
Holder of Restricted Stock, in the event of any merger, consolidation or
reorganization in which the Company is not the surviving corporation if such
stockholder is entitled to receive in exchange therefor (i) cash or
(ii) securities all of which may be immediately sold to the public without
registration under the Securities Act.

15.  Miscellaneous.

    (a) All covenants and agreements contained in this Agreement by or on behalf
of any of the parties hereto, including, without limitation, the rights to
indemnification under Section 10 hereof, shall bind and inure to the benefit of
the respective successors and assigns of the parties hereto whether so expressed
or not. Without limiting the generality of the foregoing, the registration
rights conferred herein on the Holders of Restricted Stock shall inure to the
benefit of any and all subsequent transferees of such stock who individually
acquire not less than 50,000 shares of such stock (appropriately adjusted to
reflect stock splits, stock dividends, combinations of shares or the like after
the date hereof).

    (b) Notwithstanding any provision to the contrary contained herein, the
rights relating to registration of Restricted Stock set forth herein shall
terminate with respect to any Holder of Restricted Stock at the date which is
the latest of (i) when such Holder, together with its affiliates, owns less than

11

--------------------------------------------------------------------------------

5% of the Company's outstanding Common Stock, (ii) when such Holder would be
entitled to sell within a single three-month period all of the Restricted Stock
then held by such Holder, under the provisions of Rule 144 (or subsequent
similar rule) under the Securities Act, and (iii) March 1, 2004.

    (c) All notices, requests, consents and other communications hereunder shall
be in writing and shall be sent by telecopier or overnight courier, addressed as
follows:

if to United Online to:

United Online, Inc.
2555 Townsgate Road
Westlake Village, California 91361-2650
Attention: General Counsel
Telephone No.: (805) 418-2000
Telecopy No.: (805) 418-2001

With a copy (which shall not constitute notice) to:

Brobeck, Phleger & Harrison LLP
550 South Hope Street
Los Angeles, California 90071
Attention: Richard S. Chernicoff
Telephone No.: (213) 489-4060
Telecopy No.: (213) 745-3345

if to any of the undersigned, to the addresses set forth opposite such
undersigned in Schedule C.

    (d) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without giving effect to the principles thereof
governing conflict of laws.

    (e) This Agreement constitutes the entire agreement of the parties with
respect to the subject matter hereof and may not be modified or amended except
in a writing executed by the Company, and the Holders of a majority of the
outstanding shares of Restricted Stock.

    (f)  This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

12

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties herein heave executed this Agreement as of
the date set forth in the first paragraph hereof.

    UNITED ONLINE, INC.
 
 
By:
/s/ MARK R. GOLDSTON     

--------------------------------------------------------------------------------

      Name: Mark R. Goldston       Title: Chairman, Chief Executive Officer and
President
 
 
MARK R. GOLDSTON
 
 
By:
/s/ MARK R. GOLDSTON     

--------------------------------------------------------------------------------

      Name: Mark R. Goldston
 
 
QUALCOMM INCORPORATED
 
 
By:
/s/ ANTHONY S. THORNLEY     

--------------------------------------------------------------------------------

      Name: Anthony S. Thornley       Title: Chief Financial Officer,
Chief Accounting Officer
and Executive Vice President
 
 
GENERAL MOTORS CORPORATION
 
 
By:
/s/ MARK T. HAGAN     

--------------------------------------------------------------------------------

      Name: Mark T. Hagan       Title: Group Vice President
 
 
CLEARSTONE VENTURE PARTNERS, I-A, L.P.     By: its General Partner,
Clearstone Venture Management I, LLC.
 
 
By:
/s/ WILLIAM S. ELKUS     

--------------------------------------------------------------------------------

      Name: William S. Elkus       Title: Managing Director

13

--------------------------------------------------------------------------------


 
 
CLEARSTONE VENTURE PARTNERS, I-B, L.P.     By: its General Partner,
Clearstone Venture Management I, LLC.
 
 
By:
/s/ WILLIAM S. ELKUS     

--------------------------------------------------------------------------------

      Name: William S. Elkus       Title: Managing Director
 
 
DRAPER FISHER JURVETSON FUND V, L.P.
 
 
By:
/s/ JENNIFER FONSTAD     

--------------------------------------------------------------------------------

      Name: Jennifer Fonstad       Title: Managing Director
 
 
DRAPER FISHER JURVETSON PARTNERS V, LLC
 
 
By:
/s/ JENNIFER FONSTAD     

--------------------------------------------------------------------------------

      Name: Jennifer Fonstad       Title: Managing Director
 
 
SHAW FAMILY TRUST V
 
 
By:
/s/ DAVID E. SHAW     

--------------------------------------------------------------------------------

      Name: David E. Shaw       Title: Trustee
 
 
D.E. SHAW & CO. L.P.     By: D.E. Shaw & Co., Inc.,
its general partner
 
 
By:
/s/ DAVID E. SHAW     

--------------------------------------------------------------------------------

      Name: David E. Shaw       Title: President
 
 
D. E. SHAW & CO., INC.
 
 
By:
/s/ DAVID E. SHAW     

--------------------------------------------------------------------------------

      Name: David E. Shaw       Title: President
 
 
Trust No. 51672-0 u/a dated 5/11/00
with Shaw Family Trust IV
 
 
By:
Wilmington Trust Company, as Trustee
 
 
By:
/s/ SCOTT J. LUBAR     

--------------------------------------------------------------------------------

      Name: Scott J. Lubar       Title: Vice President

14

--------------------------------------------------------------------------------


 
 
Trust No. 51673-0 u/a dated 5/11/00
with D. E. Shaw & Co., L.P.
 
 
By:
Wilmington Trust Company, as Trustee
 
 
By:
/s/ SCOTT J. LUBAR     

--------------------------------------------------------------------------------

      Name: Scott J. Lubar       Title: Vice President
 
 
Trust No. 51674-0 u/a dated 5/11/00
with David E. Shaw
 
 
By:
Wilmington Trust Company, as Trustee
 
 
By:
/s/ SCOTT J. LUBAR     

--------------------------------------------------------------------------------

      Name: Scott J. Lubar       Title: Vice President
 
 
Trust No. 51676-0 u/a dated 5/11/00
with D. E. Shaw & Co., Inc.
 
 
By:
Wilmington Trust Company, as Trustee
 
 
By:
/s/ SCOTT J. LUBAR     

--------------------------------------------------------------------------------

      Name: Scott J. Lubar       Title: Vice President

15

--------------------------------------------------------------------------------

SCHEDULE A

Qualcomm Incorporated
General Motors Corporation
Clearstone Venture Partners, I-A, L.P.
Clearstone Venture Partners, I-B, L.P.
Draper Fisher Jurvetson Fund V, L.P.
Draper Fisher Jurvetson Partners V, LLC

16

--------------------------------------------------------------------------------

SCHEDULE B

D. E. Shaw & Co., Inc.
D. E. Shaw & Co., L.P.
Shaw Family Trust V
Trust No. 51674-0 U/A for the benefit of David E. Shaw
Trust No. 51676-0 U/A for the benefit of D. E. Shaw & Co., Inc.
Trust No. 51673-0 U/A for the benefit of D. E. Shaw & Co., L.P.
Trust No. 51672-0 U/A for the benefit of Shaw Family Trust IV

17

--------------------------------------------------------------------------------

SCHEDULE C

    All notices to any of the undersigned should be addressed as applicable as
set forth below:

Mark R. Goldston
2555 Townsgate Road
Westlake Village, California 91361-2650
Attention: General Counsel
Telephone No.: (805) 418-2000
Telecopy No.: (805) 418-2001

QualComm Incorporated
5775 Morehouse Drive
San Diego, CA 92121-1714
Attention: Chief Financial Officer
Facsimile: (858) 845-2503

General Motors Corporation
767 Fifth Avenue, 14th Floor
New York, NY 10153
Attn: Treasurer
Telephone: (212) 418-6280
Facsimile: (212) 418-3623

With a copy to:

General Motors Legal Staff
3031 West Grand Boulevard
Mail Code 482-208-870
Detroit, Michigan 48202
Attention: Karen A. Merkle, Esq.
Telephone: (313) 974-1090
Facsimile: (313) 974-1688

Clearstone Venture Partners, I-A, L.P.
Clearstone Venture Partners, I-B, L.P.
1351 Fourth Street, 4th Floor
Santa Monica, CA 90401
Facsimile: (310) 460-7901

Draper Fisher Jurvetson Fund V., L.P.
Draper Fisher Jurvetson Partners V, LLC
400 Seaport Court, Suite 250
Redwood City, CA 94063

David E. Shaw
120 West 45 Street, 39th Floor
New York, NY 10036

Wilmington Trust Company, Trustee
1100 North Market Street
Rodney Square North
Wilmington, DE 19890
Attention: Scott Lubar
Telephone: (302) 651-8501
Facsimile: (302) 651-1981

18

--------------------------------------------------------------------------------



QuickLinks


RECITALS
